Citation Nr: 0924367	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for residuals from back surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
August 1985 and from April 1986 to December 2001.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over this claim is 
now with the RO in Atlanta, Georgia.

In December 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
obtain a VA examination of the Veteran's back.  That action 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's residuals from back surgery do not result in 
forward flexion greater than 30 degrees but not greater than 
60 degrees, a combined range of motion of not greater than 
170 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; the 
Veteran's back disability does not result in muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for residuals of back surgery have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 
(2002) and 5237 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established for residuals of back 
surgery in a January 2003 rating decision.  At that time, the 
RO assigned a noncompensable rating effective January 1, 
2002, the day after the Veteran was released from active 
military service.  In a January 2009 rating decision, the RO 
assigned a 10 percent evaluation effective the date of the 
Veteran's VA examination, May 19, 2008.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Based upon the rating criteria effective prior to September 
26, 2003, a 10 percent rating was assigned for lumbosacral 
strain with characteristic pain on motion and a 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum 40 percent 
rating was warranted for lumbosacral strain that was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms are present if there is also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees;...or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees;...or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 perecent or more of the 
height........................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the...thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

It is noted that the RO addressed this new criteria in its 
March 2004 statement of the case.  Accordingly, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has evaluated the Veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In September 2002, the Veteran underwent a VA examination of 
his back.  The Veteran reported that he had stiffness in the 
back, pain in the legs, pain and limitation of movement and 
tingling in the toes.  He also reported that the symptoms 
described occurred constantly with flare-ups twice monthly.  
While the pain traveled to his legs, the Veteran did not 
state that this condition caused incapacitation.  

The Veteran did not state his functional impairment.  
However, during the objective examination, the examiner 
indicated that there was no radiating pain on movement, no 
muscle spasm, no tenderness, and no signs of radiculopathy.  
The range of motion included flexion of 95 degrees, extension 
of 35 degrees, bilateral flexion of 40 degrees, and bilateral 
rotation of 35 degrees.  The Veteran had a combined range of 
motion of 280 degrees, providing evidence against this claim.  
Significantly, the examiner noted that the Veteran's lumbar 
spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the lumbar spine.

The Veteran underwent another VA examination of his back in 
May 2008.  There, the Veteran reported having a history of 
fatigue, decreased motion, stiffness, weakness, and pain.  He 
reported having no spasms or flare-ups.  However, in the 
objective abnormalities of thoracic sacrospinalis section of 
the examination report, the examiner indicated that the 
Veteran had no spasms, atrophy, guarding, tenderness, or 
weakness, providing more evidence against this claim.  The 
Veteran did have pain with motion.  In addition, the Veteran 
had no abnormal spinal curvatures, including no kyphosis, 
lumbar lordosis, scoliosis, or reverse lordosis.  As to the 
issue of functional loss, the examiner stated that he could 
not resolve this issue without resort to mere speculation.  
However, the examiner explained that "[a]t this time the 
veteran is functional and is not experiencing excessive 
weakness or pain.  That does not mean thru the normal aging 
process and with continued wear and tear on the lower back, 
that he will not experience pain and fatigue."

In order to directly address additional loss of function 
caused by limitation of motion due to pain and to obtain 
ranges of motion of the Veteran's back, he was afforded yet 
another VA examination of his back in December 2008.  There, 
the examination report indicated no abnormal spinal 
curvatures, no spasms, atrophy, guarding, or weakness.  The 
Veteran did have pain with motion and tenderness of the left 
thoracic sacrospinalis.  The examination did not reveal any 
neurologic deficiencies.  The Veteran had flexion of 80 
degrees, extension of 80 degrees, bilateral flexion of 35 
degrees, left lateral rotation of 30 degrees, and right 
lateral rotation of 35 degrees.  His combined range of motion 
was 295 degrees.  Significantly, while there was objective 
evidence of pain upon repetitive motion, there was no 
additional limitations after three repetitions of range of 
motion.  

The Board must find that these examination reports from 
September 2002, May 2008, and December 2008 provide only 
evidence, overall, against this claim.  There is no other 
evidence of record favorable to the Veteran's claim.  The 
post-service treatment records, overall, only support the 
findings of the VA examination reports, which provide highly 
probative evidence against this claim, outweighing the 
Veteran's contentions. 

The impairment associated with the service-connected 
residuals of the Veteran's back disability do not satisfy 
either the old or the new criteria for a schedular rating in 
excess of 10 percent.  

Specifically, it is noted that both the May and December 2008 
VA examination reports showed normal range of motion with no 
evidence of muscle spasm, guarding, or weakness.  While both 
examinations reflected pain with motion, this was considered 
in the 10 percent evaluation.  Thus, there is no medical 
evidence to demonstrate that the Veteran's residuals of back 
surgery warrant a rating in excess of 10 percent under the 
revised diagnostic codes for rating spinal disabilities.

As for application of the former rating criteria for spine 
disorders, the May and December 2008 VA examination reports 
did not show muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position in 
order to warrant a rating in excess of 10 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, as in effect prior to 
September 26, 2003.  Indeed, both examinations revealed no 
spasms.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, this appears to have been 
clearly taken into consideration when the 10 percent award 
was granted.  In this regard, it is noted that the ranges of 
motion as documented in the December 2008 VA examination 
reflect consideration of pain.  In addition, DeLuca was 
directly addressed in the VA examination of December 2008 
when the examiner tested for additional limitation with 
repetitive motion and noted objective abnormalities of 
thoracic sacrospinalis, or the lack thereof.  In short, there 
was no additional loss of function caused by limitation of 
motion due to pain.  

It is important for the Veteran to understand that without 
taking into consideration the Veteran's complaints of pain, 
it is very difficult to justify the current 10 percent award, 
let alone provide a basis for a higher evaluation.

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the Veteran's 
service-connected residuals for back surgery.

In sum, when considering the medical record and all 
applicable schedular criteria, there is no medical evidence 
which suggests that the Veteran's back disability warrants a 
disability rating in excess of 10 percent.

The Board does not find evidence that the rating assigned for 
the Veteran's residuals of back surgery should be increased 
for any other separate period based on the facts found during 
the entire appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).


Extraschedular

In a statement submitted in May 2009, the Veteran's 
representative stated that the Veteran's condition limits his 
ability to perform his job effectively.  The Veteran's 
representative also indicated that the Veteran has to depend 
on others to lift and carry water bottles for him, as this 
action causes severe pain.  This may raise the issue of 
whether extraschedular consideration is warranted.  Thus, the 
Board will examine whether the Veteran's disability on appeal 
warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R.  
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Further, the Board must address 
referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from residuals of a back surgery.  There 
are no manifestations of the Veteran's back surgery residuals 
that have not been contemplated by the rating schedule and an 
adequate evaluation was assigned based on evidence showing 
the symptomatology and/or disability.  Therefore, no referral 
for extraschedular consideration is required and no further 
analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2002, May 2008, and March 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for residuals of back surgery.  There has been no 
"increased rating claim."  Rather, there has been only one 
claim as to the Veteran's back disability, the original claim 
in which the Veteran sought to establish service connection 
and receive compensation for this disability.  See Fenderson 
v. West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The Board notes that the Dingess notice provided to the 
Veteran in March 2009 was provided after the initial 
adjudication of the Veteran's claim.  The claim was not 
subsequently readjudicated by the RO and thus, the notice 
error remains.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  However, since this decision affirms the RO's 
denial of a higher evaluation, the Veteran is not prejudiced 
by the failure to provide him that further information.  That 
is, as the Board finds that a higher disability rating is not 
warranted for the claim at issue on this appeal, no ratings 
or effective dates will be assigned and any questions as to 
such assignments are rendered moot.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


